          Case 1:19-cr-00006-AT Document 139 Filed 07/28/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __7/28/2020__

               -against-
                                                                          19 Cr. 6-4 (AT)
PHYLLIS HUBBARD,
                                                                              ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       On May 8, 2020, Defendant requested that the sentencing scheduled for May 19, 2020 be
adjourned as it was Defendant’s preference to be sentenced in person. ECF No. 128. The
Government did not object to that request. Id. On May 11, 2020, the Court granted the request
and adjourned the sentencing to August 6, 2020, with Defendant’s submission due by July 23,
2020. ECF No. 129.

       Because the Court has determined that it cannot hold in-person conferences at this time
consistent with public health and safety, it is ORDERED that by July 30, 2020, the parties shall
submit a letter to the Court indicating whether Defendant wishes to proceed with sentencing
remotely or if the parties will be requesting an adjournment.

       SO ORDERED.

Dated: July 28, 2020
       New York, New York
